Citation Nr: 1747951	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 20 percent for lumbar strain.

5.  Entitlement to a rating in excess of 30 percent prior to June 1, 2012, for left knee patellofemoral pain syndrome with degenerative changes and in excess of 10 percent thereafter, to include the propriety of the reduction from 30 percent to 10 percent effective June 1, 2012.  

6.  Entitlement to a rating in excess of 10 percent prior to June 1, 2012, for the residuals of a left knee lateral meniscectomy and a compensable rating thereafter, to include the propriety of the reduction from 10 percent to a noncompensable rating, effective June 1, 2012. 

7.  Entitlement to a rating in excess of 50 percent for adjustment disorder with mixed mood.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

9.  Entitlement to service connection for hypertension, to include as secondary to service connected disability.   


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from to January 1988 to July 1990. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in June 2016.  

Issues 1 thru 8 (with the claim for TDIU found by the Board at that time to be inextricably intertwined with the other claims then on appeal) listed on the Title Page were on appeal to the Board at the time of the June 2016 remand.  The issue of entitlement to service connection for hypertension was perfected for appellate review subsequent to the June 2016 Board remand.  An additional issue listed on the Title Page of the June 2016 Board remand, whether new and material evidence had been received to reopen a claim for service connection for a sleep disability, was remanded to the AOJ for the complete of a statement of the case (SOC) addressing this matter pursuant to the directives of Manlincon v. West, 112 Vet. App. 238 (1999).  Such an SOC was completed in March 2017.  As a timely substantive appeal with respect to this matter has not been received following this SOC, this matter is not for consideration by the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2017). 

The Veteran's request in his December 2016 substantive appeal with respect to the denial of service connection for hypertension for a videoconference hearing addressing this matter was withdrawn by the Veteran in September 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The June 2016 remand, in part, directed that the Veteran be afforded a VA examination to address his claims for service connection for right knee, right hip, and left hip disabilities; readjudicate the claims then on appeal; and issue a supplemental SOC (SSOC) if any remanded claim was not granted to the Veteran's satisfaction.  Upon review of the Veteran's claims file, it does not appear that the AOJ has accomplished any of these directives.  Accordingly, as the Board is required to insure compliance with the instructions of it remands, the AOJ will be requested upon remand to complete the June 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the claims for increased ratings for the service connected lumbar spine and left knee disabilities on appeal, subsequent to the June 2016 remand, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2017).  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, the final sentence of 38 C.F.R. § 4.59 (2017) provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  

Given the holding in Correia set forth above, adequate VA examinations addressing the claims for increased ratings for the service connected lumbar spine and left knee disabilities on appeal must include range of motion testing on active and passive motion and in weight-bearing and non-weight-bearing conditions.  A VA examination that includes such findings is not of record; therefore, the AOJ will be directed to afford the Veteran VA examinations addressing the claims for increased ratings for the service connected lumbar spine and left knee disabilities that contain the range of motion findings required by Correia.  See Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one). 

Another decision issued by the Court following the June 2016 remand found that direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion as to the degree of such impairment in applying the principles enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In this regard, the Court noted that VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans.  Id.  The Court found that the examination in question was inadequate because the examiner, although acknowledging that the Appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  Id.  As such, and as the VA examinations addressing these claims do not reflect such consideration, such should be requested from the VA clinician(s) who conducts the VA examinations addressing the Veteran's claims for increased ratings for the service connected lumbar spine and left knee disorders.  Barr, supra. 

As a final matter, VA outpatient records dated through February 2017, as contained in the "Legacy Content Manager Documents" tab of the electronic file, have been received since the March 2014 SOC addressing the claims for service connection for right knee and bilateral hip disabilities and the claims for increased ratings for the service connected psychiatric, lumbar spine, and left knee disabilities as well as the November 2016 SOC addressing the claim for service connection for hypertension.  As these records are not subject to automatic waiver, and the Veteran has not expressly waived initial consideration of this evidence by the AOJ, an SSOC that reflects consideration of this evidence is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2017).  Such will be requested in the directives below. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA examination to address the claims for service connection for right knee, right hip, and left hip disabilities.  The electronic record should be made available to the examiner.  After examining the Veteran and reviewing his pertinent history, the examiner should state an opinion with respect to each right knee disorder, left hip disorder, and right hip disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

(a) originated in or is otherwise etiologically related to his active service; OR

(b) is caused or aggravated by a service-connected disability (focusing on the Veteran's service-connected left knee disabilities).

In so doing, the examiner must consider and discuss the Veteran's April 1990 report of right knee pain and the Veteran's assertions as to the onset and course of his lay observable symptoms.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  Arrange for VA examinations to determine the nature, severity, and extent of the current pathology associated with the service connected lumbar spine and left knee disabilities.  The electronic record should be made available to each examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing in the lumbar spine and both knees should be accomplished.  If any examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Each examiner should also describe the functional limitations resulting from the service connected lumbar spine and left knee disabilities, to include during flare-ups.  If flare-ups are not shown during either examination, the examiner should conduct efforts to obtain adequate information regarding the impairment resulting from flare-ups by alternative means, to include statements as to any such impairment by the Veteran himself. See Sharp v. Shulkin, 29 Vet. App. 26 (2017).
 
3.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claims that have been remanded.  If a benefit sought on appeal remains denied, the AOJ shall issue an SSOC that includes consideration of all the evidence received since the March 2014 SOC addressing the claims for service connection for right knee and bilateral hip disabilities and the claims for increased ratings for the service connected psychiatric, lumbar spine, and left knee disabilities and the November 2016 SOC addressing the claim for service connection for hypertension.  After the Veteran and is representative are given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




